10/26/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0456



                             No. DA 20-0456

IN THE MATTER OF:

J.M.,

            Respondent and Appellant.


                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 27, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                 October 26 2020